Citation Nr: 1211179	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-43 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine (a "back disability"), claimed as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for degenerative joint disease of the lumbar spine.  

The Veteran was scheduled for a February 2012 video conference hearing; however he withdrew his hearing request in a February 2012 correspondence.  

The Board notes, parenthetically, that RO granted service connection for osteoarthritis of the left knee and for left knee instability, status post medial meniscal repair, in an April 2006 rating decision.  The Veteran submitted an April 2007 notice disagreement appealing his assigned ratings; however, the notice of disagreement was not timely.  See 38 U.S.C. § 7105.  The RO issued an October 2007 statement of the case addressing the Veteran's appeal for an increased.  In a November 2008 letter, however, the RO informed the Veteran that the April 2007 notice of disagreement was not timely, and clarified that the statement of the case issued on October 2007 was sent in error.  

The Board finds that because the April 2007 notice of disagreement was not timely, the Veteran did not perfect his appeal for an increased rating for his left knee disability.  The issues of entitlement to an increased rating for osteoarthritis of the left knee, status post medial meniscal repair, and left knee instability, status post medial meniscal repair, have not been certified to the Board on appeal.  Cf. 38 C.F.R.  § 20.202 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Veteran submitted a new claim for an increased evaluation for a left knee disability in December 2008 and that claim is currently pending a decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011). 

The Veteran contends that degenerative joint disease of the lumbar spine is secondary to his service-connected left knee disability.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was afforded a VA examination in July 2008.  The VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was not caused by, or secondary to, his service-connected left knee osteoarthritis and instability.  The VA examiner did not provide a clear statement of reasons and bases for this determination, nor did he not clearly address the issue of secondary service connection on the basis of aggravation.  The VA examiner did note that the Veteran had worked for several years as an electrician, and indicated that his work would contribute to his current back condition.  

Additional VA treatment records dated in May 2008 and November 2008 note a discussion of the probable secondary effect of back pain from left knee arthritis, and note the Veteran's reported onset of back pain due to degenerative joint disease in the left knee.  In August 2008 and October 2009 statements, the Veteran asserted that he did the same thing that everyday people do in his work as an electrician, such as standing, bending, and squatting.  He reported that for the last 15 to 20 years, he worked as a supervisor checking in on jobs and bidding jobs on the computer.  The Veteran also contends that the July 2008 VA examiner failed to consider that he wore a hinged knee brace since 2005.  VA examinations of the left knee show that the Veteran has an antalgic or limping gait, and he uses a left knee brace.  

In light of the foregoing, the Board finds that a remand for a supplemental VA opinion is necessary to address the issue of secondary service connection on the basis of aggravation and to address the additional medical and lay evidence of record.

It appears, from the record, that the Veteran continues to receive treatment at the South Texas VA Health Care System.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from January 2009 to the present from the South Texas VA Health Care System, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Thereafter, the RO/AMC should refer the case to a VA orthopedic examiner for a supplemental medical opinion to address the issue of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder, to include additional VA treatment records; VA examinations which reflect an antalgic or limping gait, and the use of a left knee brace; and August 2008 and October 2009 statements from the Veteran in which he denies extra strain on his back from his work as an electrician.

The examiner should state whether it is at least as likely as not that Veteran's degenerative joint disease of the lumbar spine is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected left knee disability. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


